Citation Nr: 0031544	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an increased (compensable) evaluation for 
service connected status post ganglion cyst surgery of the 
right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION


The veteran had active service from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Montgomery, Alabama, Regional Office (the RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for a right knee disability and a left 
knee disability and which confirmed and continued a 
previously-assigned noncompensable disability rating for the 
veteran's service-connected right wrist disability.  The 
veteran filed a timely Notice of Disagreement and perfected a 
substantive appeal.  

In October 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO in 
Montgomery, Alabama.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

The Board notes that the veteran claim of entitlement to 
service connection for a left knee disability was initially 
denied by the RO in a March 1997 rating decision.  The 
veteran duly appealed that decision.  In September 1997, a 
Statement of the Case was issued by the RO which listed the 
issue as entitlement to service connection for a left knee 
disability.  For reasons which are not clear, in a June 1998 
rating decision the RO characterized the issue as whether new 
and material evidence sufficient to reopen a claim of 
entitlement to service connection for a left knee disability 
had been submitted.  This was continued in a January 1999 
Statement of the Case.  

After a review of the procedural history of this case, the 
Board cannot identify a prior final decision denying the 
veteran's claim of entitlement to service connection for a 
left knee disability.  See 38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).  Accordingly, the 
Board has listed the issue on page one as entitlement to 
service connection for a left knee disability.


REMAND

Initially, the Board notes that with regard to the claims of 
entitlement to service connection for a right knee disability 
and a left knee disability, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board notes that the veteran believes that some of his 
service medical records were lost in a 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri.  
See his statement dated February 1999. A review of the file 
indicates that a number of original service medical records 
are contained therein and have been in the file from 1946, 
many years before the 1973 fire.  There is, furthermore, no 
indication that the veteran's claims folder was in any way 
damaged by the fire.  However, if the veteran can identify to 
a reasonable degree of specificity the substance of the 
allegedly missing records, the RO should make another attempt 
to locate such records.  See Hayre v. West, 188 F. 3d 1327 
(1999).  

Additionally, the veteran has testified that his service-
connected right wrist disability is more disabling than 
reflected by his current rating evaluation.  He indicated 
that he was experiencing radiating pain and limitation of 
motion of the right arm.  He also asserted that he 
experienced stiffness and numbness of his right wrist.  A 
review of the veteran's claims folder reveals that he has 
undergone VA outpatient treatment for his right wrist 
disability from 1996 to 1998.  However, the Board finds that 
the veteran has not undergone a VA medical examination of his 
right wrist since November 1988.  The Board is of the opinion 
that the veteran be scheduled for a VA examination in order 
to assist in determining the nature and severity of his 
service-connected right wrist disability.  See Littke v. 
Brown, 1 Vet. App. 90 (1990). 

Accordingly, the Board concludes that additional evidentiary 
development is needed prior to further disposition of the 
veteran's claims.  In order to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his right knee, left knee and 
right wrist disabilities that are not 
already of record.  After securing any 
necessary releases, the RO should obtain 
those records and associate them with the 
veteran's VA claims folder.  The RO 
should also ask the veteran to 
specifically identify any service records 
which he believes are missing from his VA 
claims folder.  If the veteran is able to 
reasonably identify such service records, 
the RO should take steps to locate such 
missing records.

2.  The veteran should then be afforded a 
VA physical examination to determine the 
nature, severity, and etiology of his 
knee disabilities and the current extent 
and severity of his service-connected 
right wrist disability.  The veteran's 
claims folder and a copy of this Remand 
should be made available to the examiner 
for review prior to the examination.  All 
testing deemed necessary by the examiner 
should be conducted, and he should review 
the results of any testing prior to 
completion of the examination report.  If 
a current right and/ or left knee 
disability is diagnosed, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
diagnosed knee disability was first 
manifested during the veteran's service 
or is otherwise related to his period of 
active service or any incident thereof.  
The report of examination should include 
a description of any scarring on the 
veteran's wrist, as well as a discussion 
of the effect, if any of pain on the 
function and movement of the veteran's 
right wrist and arm.   The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

The RO should then readjudicate the 
issues on appeal. For reasons expressed 
by the Board in the Introduction, the 
issue of entitlement to service 
connection for a left knee disability 
should be adjudicated on a de novo basis.  
If the benefits sought on appeal remain 
denied, the veteran and his appellant's 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


